State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: December 4, 2014                   D-92-14
___________________________________

In the Matter of TODD D.
   Van SICLEN, an Attorney.

COMMITTEE ON PROFESSIONAL
   STANDARDS,                               MEMORANDUM AND ORDER
                    Petitioner;

TODD D. Van SICLEN,
                      Respondent.

(Attorney Registration No. 3930070)
___________________________________


Calendar Date:   October 10, 2014

Before:   Lahtinen, J.P., McCarthy, Egan Jr., Lynch and Clark, JJ.

                              __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Michael K. Creaser of counsel), for petitioner.

     Todd D. Van Siclen, Clifton, New Jersey, respondent pro se.

                              __________


Per Curiam.

      Respondent was admitted to practice by this Court in 2001
and was previously admitted in New Jersey in 2000. He formerly
practiced law in Washington and now resides in New Jersey.

      By verified petition of charges sworn to June 26, 2014,
petitioner alleges, in a single charge with two specifications,
that respondent, among other conduct, facillitated a corporate
stock transaction for a client of his Seattle, Washington law
firm without first disclosing the firm's financial stake in the
transaction. The second specification charges respondent in
                              -2-                D-92-14

connection with a securities trading scheme; respondent allegedly
assisted his firm's principal in secretly obtaining a controlling
interest in a certain corporation, and thereafter actively
participated in a false promotional campaign that artificially
inflated the value of the corporation's stock, resulting in a
windfall to the firm and its principal. Notably, as a result of
a judgment entered upon consent in federal district court,
respondent was barred from participating in certain stock
transactions for a period of three years and fined $10,000.

      Now, having granted petitioner's motion for an order
declaring that no factual issues are raised by the pleadings and
with respondent having offered no submissions in mitigation, we
find respondent guilty of professional misconduct as charged in
the petition and as admitted by him. Specifically, respondent
engaged in a conflict of interest (see former Code of
Professional Responsibility DR 5-101 [A] [former 22 NYCRR 1200.24
(A)]) and conduct involving dishonesty, fraud, deceit or
misrepresentation, that is prejudicial to the administration of
justice, and adversely reflects on his fitness as a lawyer (see
former Code of Professional Responsibility DR 1-102 [A] [4], [5],
[7] [former 22 NYCRR 1200.3 (A) (4), (5), (7)]).

      Under all of the circumstances presented, we conclude that,
in order to protect the public, deter similar misconduct and
preserve the reputation of the bar, respondent should be
suspended from the practice of law for a period of two years (see
Matter of Doyle, 121 AD3d 1401, 1401-1402 [2014]; compare Matter
of Channing, 66 AD3d 1110, 1110-1111 [2009]; Matter of Robbins,
61 AD3d 1177, 1177 [2009]).

      Lahtinen, J.P., McCarthy, Egan Jr., Lynch and Clark, JJ.,
concur.



      ORDERED that respondent is found guilty of professional
misconduct as set forth in the petition of charges; and it is
further
                              -3-                  D-92-14

      ORDERED that respondent is suspended from the practice of
law for a period of two years, effective 20 days from the date of
this decision, and until further order of this Court; and it is
further

      ORDERED that, for the period of suspension, respondent is
commanded to desist and refrain from the practice of law in any
form, either as principal or as agent, clerk or employee of
another; and respondent is hereby forbidden to appear as an
attorney or counselor-at-law before any court, judge, justice,
board, commission or other public authority; or to give to
another an opinion as to the law or its application, or any
advice in relation thereto; and it is further

      ORDERED that respondent shall comply with the provisions of
this Court's rules regulating the conduct of suspended attorneys
(see Rules of the App Div, 3d Dept [22 NYCRR] § 806.9).




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court